People v Abdul-Jaleel (2019 NY Slip Op 02008)





People v Abdul-jaleel


2019 NY Slip Op 02008


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ. (Filed Mar. 15, 2019.) 


MOTION NO. (673/16) KA 12-00874.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vFAHEEM ABDUL-JALEEL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument and other relief denied.